179 F.2d 703
FLANAGANv.UNITED STATES.
No. 10938.
United States Court of Appeals Sixth Circuit.
December 14, 1949.

Preston Simpson, Cincinnati, Ohio, for appellant.
Claude P. Stephens, Lexington, Ky., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs, and oral argument of counsel for appellant.


2
And it appearing to the satisfaction of the Court from the record that appellant was present in open court during his trial by jury and at the rendition of the verdict and was thereafter sentenced by the District Judge, and that appellant's contention to the contrary based on the record date of the judgment is not meritorious as a matter of law, in that the correct date of the judgment, if endorsed incorrectly thereon, can be amended to show the correct date without invalidating the judgment; Blair v. Durham, 6 Cir., 139 F.2d 260, 262; In re Wight, Petitioner, 134 U.S. 136, 143-144, 14 S.Ct. 1215, 26 L.Ed. 562.


3
And that under such circumstances appellant's plea herein that the judgment be declared invalid would be denied, even if his contention as to the facts was found to be correct, and a hearing being therefore unnecessary for the disposition of this cause by the District Court;


4
It is ordered that the judgment of the District Court be and is affirmed. Section 2255. (Par. 3), Title 28 U.S.C.A.; See Dorsey v. Gill, 80 U.S.App.D.C. 9, 148 F.2d 857, 865-866, 870-871; Ex parte Zimmerman, 9 Cir., 132 F.2d 442, 444, 445-446; Rea v. McDonald, 5 Cir., 153 F.2d 190; Slaughter v. Wright, 4 Cir., 135 F.2d 613, 615; Compare Walker v. Johnston, 312 U.S. 275, 283-284, 61 S.Ct. 574, 85 L.Ed. 830.